DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Status of the Claims
	Claims 1-5 have been amended.  No claims have been cancelled.  Claims 18-24 are newly added.  Accordingly, claims 1-24 remain pending in the application and are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for the second component being selectively aligned with respect to the first component in order to guide directionality of cell growth within the first component (instant claims 1 and 21); the subject matter was not properly described as filed. The instant specification at [0108] states, “the individual bundles may be selectively aligned, so as to provide an overall effect of purposeful directionality” and explains that the individual fibers can be uniformly or randomly aligned.  However, there is no mention of the bundles being aligned with respect to the first component.  At [0158], it also states that the fibers of the different components (body and bundles) can each be aligned or randomly oriented and that the alignment of the fibers may confer directionality to the cell growth, however, there is no mention of alignment (uniform or random) of the first component (body) with respect to the second component (bundles). Claims 2-17 require the same limitation and thus, suffer from the same deficiency. Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Response to Arguments
Applicant's arguments, filed 3/8/2021, regarding the 112(a) rejection based on the limitation, “the second component being selectively aligned with respect to the first component in order to guide directionality of cell growth within the first component” have been fully considered but they are not persuasive. 
	Applicant argues that the disclosure supports the limitation in question and points to [0158] and Fig. 11.  Specifically, Applicant states, “Fig. 11 clearly shows that the bundles are Remarks, pages 5-6.
	In response, it is respectfully submitted that the portions of the disclosure that Applicant points to have been carefully considered.  However, the Examiner respectfully disagrees that the limitation has support.  Fig. 11 illustrates an implantable device formed of bioactive 
glass fibers randomly arranged and bioactive glass fibers aligned as bundles therein ([0034]).  Paragraph [0158] discusses Fig. 11 and states, 
In still another exemplary embodiment, an implantable device 1100 formed of bioactive glass can be provided. This implantable device 1100 may comprise fibrous bioactive glass 1110, which may or may not further include morsels, particulates or granules, and may be compacted or compressed into a particular shape or geometry. In addition, the fibers 1110 may be randomly oriented or aligned. Bundles 1120 of fibers 1110, which themselves may be aligned or not, may be inserted into the randomly oriented fibrous mass, as shown in FIG. 11, to form a composite bioactive glass implantable device 1110 having two different kinds of bioactive glass components, each one having a different type of fiber density, alignment and/ or property. The bundles 1120 of fibers 1110 may have a different fiber density and consequently different porosity than the main body of fibrous bioactive glass 1110. The entire device 1100 may be bioresorbable, with the rate of resorption of the main body differing from the rate of resorption of the bundles. For instance, alignment of the fibers may confer directionality to the cell growth pattern. The entire device 1100 may be sintered if desired, and may also include a coating as described above. Additionally, the device may include biological agents such as growth factors as described herein. Emphasis added.

While the disclosure discusses that the bundles themselves can be in alignment, uniformly or randomly, there is no mention or illustration of the bundles being aligned with respect to the first component.    
	Applicant further points to Figs. 1 and 2A that allegedly show bundles of fibers that are substantially uniformly aligned with each other to extend in a single direction and that Fig. 11 illustrates an implantable device that includes such bundles of fibers.  Applicant also points to [0019] and states that the bundles of glass fibers may be uniformly aligned with each other and Remarks, pages 6-7.
	In response, it is respectfully submitted that the claim recites, “selectively aligned” which includes uniform alignment (Fig. 2A) as well as random alignment (Fig. 2B and claim 3).  Applicant’s statement discussing the fibers extend in a single direction, is only one embodiment and does not accurately represent the independent claim.  As explained above, the disclosure contains support for the bundles of fibers being selectively aligned with respect to one another, however, the disclosure does not provide support for the bundles of fibers being selectively aligned with respect to the first component.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for “substantially uniformly aligned” (instant claims 18-20); the subject matter was not properly described as filed. The instant specification discusses uniform alignment at [0024] and [0108], however, there is no 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-24, the term “substantially uniformly aligned” in claims 18-20 is a relative term which renders the claim indefinite.  The term “substantially uniformly aligned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim in indefinite because the metes and bounds of “substantially uniformly aligned” are not readily ascertained.  Claims 21-24 depend from independent claim 18 and, thus, include the same language at issue. It is noted that removing “substantially” from the claims would overcome this rejection. 
Regarding claim 21, MPEP 608.01(m) states, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”. Claim 21 does not end with a period and as such the claim is not definitively limited only to the limitations expressly recited in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 2014/0271786 A1, Sep. 18, 2014; hereafter as “Bagga”).  
The instant invention is drawn to an implantable device comprising a first component comprising a main body comprising a fibrous mass formed from a plurality of compressed bioactive glass fibers, and a second component comprising at least one bundle of compressed bioactive glass fibers, the second component being surrounded by, and further being selectively aligned with respect to, the first component in order to guide directionality of cell growth within the first component, the first component and the second component each having different fiber densities and porosities; wherein the device is a composite unitary device having a shape and geometry configured for insertion between adjacent bone segments to facilitate bone fusion.
	Regarding instant claim 1, Bagga teaches bioactive porous bone graft implants in various forms suitable for use in bone tissue regeneration and/or repair, said implants formed from bioactive glass (abstract).  Bagga teaches that the bioactive glass can be in the form fibers and said fibers can be compressed ([0072]).  Bagga teaches various embodiments including a multi-layer implant comprising a bioactive glass fiber that is encased in a polymer and further incased in a bioactive glass that is the same or different from the underlying bioactive glass (i.e., composite unitary device; [0095]).  Fig. 7 illustrates an implant comprising two fibrous clusters with different densities ([0029]).  Fig. 9 illustrates an implant comprising fibrous clusters within a fibrous matrix and encased in a polymeric shell ([0031]). Bagga also teaches that additional porous features including macroporosities are further created by clusters ([0116]).  Bagga also teaches that the materials used in the implant provide for easy modeling and/or customization of the external size and shape to produce a customized implant for an anatomic site ([0013]).  Bagga further teaches that the implant can be manufactured such that each fiber is juxtaposed or out of alignment with the other fibers ([0077], i.e., selective alignment).
prima facie obvious to one of ordinary skill in the art at the time of filing to mold the bone implant into any desired size and shape such as a shape and geometry configured for insertion between adjacent bone segments to facilitate bone fusion with a reasonable expectation of success.
	While Bagga teaches selective alignment (see above), Bagga is silent to the explicit recitation of the second component being selectively aligned with respect to the first component in order to guide directionality of cell growth (emphasis added).  However, it is noted that the claims are product claims and said limitation is a functional limitation that does not impart a structural limitation to the claims.  Applicant states that the claimed structures are the structural features that allow for the function of guiding directionality of cell growth (Remarks dated 3/8/2021, page 8).  MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  As discussed above, Bagga teaches the structural elements required by the claim and, as such, a skilled artisan would reasonably expect the same structure to perform the claimed function.  MPEP 2112.01(I) states, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not”.  Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s implant differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Regarding instant claim 2, Bagga teaches including bioactive glass granules ([0044]).
claim 3, Bagga teaches randomly oriented fibers ([0054]).
	Regarding instant claim 5, Bagga teaches sintering ([0052]).
	Regarding instant claim 6, Bagga teaches an embodiment having two different clusters and as well as compression (see above).
	Regarding instant claim 7, Fig. 7, shows a fibrous core surrounded by a fibrous middle layer, said fibrous middle layer is equally distant from the fibrous core.
	Regarding instant claim 8, Bagga teaches that the materials used in the implant provide for easy modeling and/or customization of the external size and shape to produce a customized implant for an anatomic site ([0013] and [0073]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to mold the bone implant into any desired size and shape such as vertebral bodies with a reasonable expectation of success.
	Regarding instant claim 9, Bagga teaches that the implant is porous (title).
	Regarding instant claim 10, Bagga teaches that the implant is bioresorbable ([0043]).
	Regarding instant claim 11, Bagga teaches that the bone graft material may be engineering with fibers having varying resorption rates ([0048]).
	Regarding instant claim 12, the specification discusses sintering the fibers to produce a load-bearing device.  As discussed above, Bagga teaches sintering ([0052]).  As such, Bagga implicitly teaches a load-bearing implant.
	Regarding instant claim 13, Bagga teaches that the implant can be shaped into a cylinder ([0073]).
	Regarding instant claim 14, Bagga teaches including a coating ([0080]).
	Regarding instant claim 15, Bagga teaches that the coating can be heat wrapped ([0086]).
claims 16 and 17, Bagga teaches including biological agents such as growth factors, stem cells, demineralized bone matrix, etc. ([0096]).
	Thus, the teachings of Bagga render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/8/2021, regarding the 103 rejection over Bagga have been fully considered but they are not persuasive. 
	Applicant argues that Bagga does not teach that a bundle of compressed bioactive glass fibers is surrounded by a fibrous mass formed from a plurality of compressed bioactive fibers and points to [0095] of Bagga which “merely suggests that bioactive fibers may be encased within a polymer that is encased within other bioactive glass fibers”.  Applicant asserts that this paragraph does not describe a bundle of compressed bioactive glass fibers surrounded by a fibrous mass.  Remarks, pages 7-8.
	In response, it is respectfully submitted that Bagga teaches several embodiments including a fibrous cluster within a fibrous cluster and encased in a polymeric shell ([0029], Fig.7) and fibrous clusters within a fibrous matrix and encased in a polymeric shell ([0031]; Fig. 9).  Bagga teaches that the fiber clusters may be partially or fully fused or hardened ([0056]) and that the fibers can be compressed ([0072]).  It is noted that the instant claims include open-ended “comprising” language that does not exclude additional, unrecited elements such as a polymeric shell (MPEP 2111.03(I)).  Thus, contrary to Applicant’s assertion, Bagga teaches a bundle of compressed bioactive glass fibers surrounded by a fibrous mass formed from a plurality of compressed bioactive fibers.
Remarks, page 8.
	In response, it is respectfully submitted that Bagga teaches that the implant can be manufactured such that each fiber is juxtaposed or out of alignment with the other fibers ([0077], i.e., selective alignment).  Accordingly, the fibers of implant of Bagga can be selectively aligned with respect to each other.  Bagga meets the limitation.
	Applicant also argues that since Bagga does not teach the structures described above, Bagga cannot inherently possess the function of “in order to guide directionality of cell growth”.  Remarks, pages 8-9.
	In response, it is respectfully submitted that the Examiner respectfully disagrees.  As explained above, Bagga teaches the structural limitations regarding “selective alignment” as well as a bundle of compressed bioactive glass fibers surrounded by a fibrous mass formed from a plurality of compressed bioactive fibers.  Applicant states that these structures are the structural features that allow for the function of guiding directionality of cell growth (Remarks, page 8).  MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  As discussed above, Bagga teaches the structural elements required by the claim and, as such, a skilled artisan would reasonably expect the same structure to perform the claimed function.  MPEP 2112.01(I) states, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not”.  Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s implant differs and, if so, to what 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claims 4 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 2014/0271786 A1, Sep. 18, 2014; hereafter as “Bagga”), as applied to claim 1 above, in view of Day et al. (US 2010/0179667 A1, Jul. 15, 2010, hereafter as “Day”.
	The invention of claim 1 is discussed above.
	Bagga teaches the elements discussed above including that the implant can be manufactured such that each fiber is juxtaposed or out of alignment with the other fibers ([0077], i.e., selective alignment).
	Bagga is silent to “wherein the bioactive glass fibers of the main body or at least one bundle are aligned with respect to one another” (instant claim 4).
	Day teaches an implant comprising bioactive glass fibers for bone repair, said fibers are aligned to define open channels to allow fluid flow into and within the implant (abstract; [0001], [0019], [0020] and [0030]; Fig. 2).
	Both references are drawn to implants comprising bioactive glass fibers for bone repair, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include aligned bioactive glass fibers as suggested by Day into the invention of Bagga with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Day teaches that such an alignment is effective in defining open channels to allow fluid flow into and within the implant.

	The elements taught by Bagga regarding claim 1 are also applicable to claim 18 (see above).
 	Bagga is silent to “wherein at least one bundle of substantially uniformly aligned compressed bioactive fibers” (instant claim 18).
	Day teaches an implant comprising bioactive glass fibers for bone repair, said fibers are unidirectionally aligned to define open channels to allow fluid flow into and within the implant (abstract; [0001], [0019], [0020] and [0030]; Fig. 2).
	Both references are drawn to implants comprising bioactive glass fibers for bone repair, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include unidirectionally aligned bioactive glass fibers as suggested by Day into at least one cluster/bundle of the invention of Bagga with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Day teaches that such an alignment is effective in defining open channels to allow fluid flow into and within the implant.
	Regarding instant claim 19, Bagga teaches an embodiment having two different clusters and as well as compression (see above).

	As stated above, Day teaches an implant comprising bioactive glass fibers for bone repair, said fibers are unidirectionally aligned to define open channels to allow fluid flow into and within the implant (abstract; [0001], [0019], [0020] and [0030]; Fig. 2).
	Both references are drawn to implants comprising bioactive glass fibers for bone repair, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include unidirectionally aligned bioactive glass fibers as suggested by Day into the cluster/bundles of the invention of Bagga with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Day teaches that such an alignment is effective in defining open channels to allow fluid flow into and within the implant.
	Regarding instant claim 20, Bagga and Day teach the elements above.  Day’s teaching of unidirectional alignment reads on the limitation, “substantially uniformly aligned with each other”.
	Regarding instant claim 21, Bagga teaches selective alignment (see above).  Day further teaches unidirectional alignment (see above). Day also teaches the lengthwise channels (or connected pores) among the fibers provide for cell uptake into the scaffold ([0020] and [0041]; Figs. 4A and 4B). The references are silent to the explicit recitation of the second component being selectively aligned with respect to the first component in order to guide directionality of cell growth (emphasis added).  However, it is noted that the claims are product claims and said limitation is a functional limitation that does not impart a structural limitation to the claims.  Applicant states that the claimed structures are the structural features that allow for the function of guiding directionality of cell growth (Remarks dated 3/8/2021, page 8).  MPEP 2112.01(I) prima facie case of either anticipation or obviousness has been established”.  As discussed above, the references teach/suggest the structural elements required by the claim and, as such, a skilled artisan would reasonably expect the same structure to perform the claimed function.  MPEP 2112.01(I) states, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not”.  Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s implant differs and, if so, to what extent, from that of the discussed references.  Therefore, with a showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Regarding instant claim 22, Bagga teaches random orientation of bioactive glass fibers in the main body (Figs. 7 and 9; [0054] and [0076]).
	Regarding instant claim 23, Bagga teaches the elements discussed above including that the implant can be manufactured such that each fiber is juxtaposed or out of alignment with the other fibers ([0077], i.e., selective alignment).  However, Bagga is silent to “wherein the bioactive glass fibers of the main body are aligned with respect to one another”.  
	Day teaches an implant comprising bioactive glass fibers for bone repair, said fibers are unidirectionally aligned to define open channels to allow fluid flow into and within the implant (abstract; [0001], [0019], [0020] and [0030]; Fig. 2).
	Both references are drawn to implants comprising bioactive glass fibers for bone repair, thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include unidirectionally aligned bioactive glass fibers as suggested by Day into the main 
	Regarding instant claim 24, Bagga teaches sintering ([0052]).
	Thus, the combined teachings of Bagga and Day render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/8/2021, regarding the 103 rejection of claim 4 over Bagga and Day have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments as presented above regarding the 103 rejection over Bagga alone.  Remarks, pages 9-10.
	In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617